Citation Nr: 9904415	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cervical diskectomy, C3-4, C4-05, C5-6, corpectomy C4 and C5, 
fusion C3-6 with iliac crest bone graft and plate fixation, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
degenerative arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had over 20 years of active service at the time 
of his retirement from the Air Force in July 1992. 

In a rating decision dated in September 1994, the Department 
of Veterans Affairs (VA) regional office (RO) having 
jurisdiction of the veteran's claim granted service 
connection for degenerative arthritis of the left shoulder 
and cervical spine evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a; Diagnostic Code 5003 
(1998).  The evaluations was provided under the provisions of 
that diagnostic code, which provide for a 10 percent 
evaluation where there is X-ray evidence of arthritis in two 
or more major joint groups without objective evidence of 
limitation of motion.

By rating decision dated in January 1996, the RO established 
a separate 20 percent evaluation for the cervical spine 
disability and a noncompensable evaluation for the shoulder 
disability.  The 20 percent evaluation was assigned, 
effective August 30, 1995, based on magnetic resonance 
imaging noting stenosis at levels from C3 to C6.  A 
100 percent evaluation was assigned under the provisions of 
38 C.F.R. § 4.30 (1998) because of spinal surgery on 
December 21, 1995.  The prehospital rating of 20 percent was 
reestablished, effective February 1, 1996.  It was indicated 
that there were no findings pertaining to the left shoulder 
that would warrant the assignment of a compensable 
evaluation.  The veteran was notified of the determination by 
communication dated January 18, 1996.

Of record is a communication dated January 29, 1996, 
indicating that the veteran had failed to report for a 
scheduled VA examination.  The reason given was "undelivered 
notification."  It was noted in the supplemental statement of 
the case that the notification of the appointment had been 
inadvertently sent to the veteran's previous address.  

Also of record is a communication dated in April 1996, 
indicating that the veteran had been scheduled for an 
examination of his joints, but failed to report.  No 

elaboration was provided.  It was indicated that a letter had 
been sent to the veteran at an address in Arizona.  The 
letter was not returned as undeliverable.  

In the supplemental statement of the case dated July 2, 1997, 
it was indicated that sometime prior to January 18, 1996, a 
new address on W. G. Avenue was received but not used for 
examination purposes.  That address was reportedly first 
shown on a VA award input action of January 18, 1996.  This 
address differs from the one noted in the April 1996 report 
of contact mentioned above.  

A review of the record discloses that the veteran did appear 
for an audiometric examination accorded him by VA in 
June 1997.  The examination request form reflects the 
veteran's address was the W. G. Avenue address. 

In her informal hearing presentation, dated in January 1999, 
the veteran's accredited representative asked that the 
veteran be accorded one more opportunity to report for the VA 
examination in order to determine the current nature and 
extent of his service-connected disabilities.

VA has the burden of showing that requests for examinations 
were sent to the veteran at his last known address.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  The Board believes that there 
is some confusion as to whether notice of examinations was 
sent to the veteran at his last known address.  

The Board also notes that where a veteran fails to report, 
without good cause, for an examination necessary to evaluate 
an increased rating claim, that claim will be denied.  38 
C.F.R. § 3.655 (1998).  However, the veteran has not been 
apprised of that regulation.  VA also has a duty to inform 
the veteran of the consequences of a failure to report for 
examinations, in order that the veteran can make an informed 
decision as to whether to report.  Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing facts pertinent to his claim, to 
ensure compliance with due process requirements, the 

Board believes that further development is in order and the 
case is REMANDED to the RO for the following:  

1.  The RO should request that the 
veteran supply the names, dates, and 
places of any individuals or treatment 
facilities, VA or non-VA, inpatient or 
outpatient, which have treated him for 
his left shoulder and cervical spine 
disabilities since 1995.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file legible 
copies of any records that have not 
already been secured.  

2.  The RO should schedule the veteran 
for appropriate VA examinations to 
determine the current nature and extent 
of disability resulting from the service-
connected cervical spine and left 
shoulder disabilities.  The RO should 
ensure that there is a record showing 
that the veteran has been notified of any 
scheduled examinations at his last 
address of record.

The claims folder and a copy of this 
REMAND should be made available to and 
reviewed by the examiner prior to 
completing the examination.  The examiner 
should record pertinent medical 
complaints, symptoms and clinical 
findings.  He or she should provide an 
opinion regarding the exact nature and 
extent of the veteran's cervical spine 
and left shoulder disabilities.  Further, 
the examiner should specifically state 
what, if any, cervical spine or left 
shoulder pathology is present, to include 
swelling, instability, effusion, and so 
forth.  The examiner should also 
specifically address the following 
questions:

(a) On physical examination is there 
any limitation of motion of either 
the cervical spine or the left 
shoulder?  If so, what is the extent 
of motion restriction, with an 
explanation as to what is the normal 
range of motion.  

(b) Is there any pain on use, or are 
there any functional limitations 
caused by either the cervical spine 
or the left shoulder disabilities.  
Further, in responding to these 
questions, the examiner must address 
the following:  

(1) Does either service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
the manifestations and on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the manifestations 
can not be quantified, the examiner 
should so indicate.  

(2) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether the pain is visibly 
manifested on movement of either the 
cervical spine or the left shoulder, 
and the presence or absence of any 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain, attributable 
to either disability.  In addition, 
the examiner must offer opinions as 
to whether there is adequate 
pathology present to corroborate the 
veteran's subjective complaints.  

3.  Following the above, the RO 
should review the examination report 
and ensure that all requested 
information has been provided.  If 
not, the report should be returned 
to the examiner for corrective 
action.  Thereafter, the case should 
be reviewed by the RO.  The review 
should be conducted in accordance 
with the provisions specified in 
38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, DeLuca v. Brown, and 
VAOPGCPREC 23-97, if appropriate.  
Consideration should be given as to 
whether 38 C.F.R. §§ 4.40 and 4.45 
apply, and if so, whether they 
permit a basis for any change in the 
award of compensation benefits.  

The veteran is to be advised that failure to report for the 
scheduled examination may have adverse consequences to his 
claim, as the information requested on the examination 
addresses questions of symptomatology that are vital in the 
claim.  38 C.F.R. § 3.655 (1998); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





